DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Behrends et al. (US 2014/0169076 A1), hereinafter Behrends.
Regarding claim 1, Behrends teaches an integrated circuit, comprising:
 (Fig. 4, memory element 310 coupled to bitline WBL 460); and
a write driver (the write driver 356) coupled to the bitline for writing data to the bitcell, wherein the write driver has an inverter (Fig. 4, inverter 424) and a clamping device (Fig. 4, 4P2) that are arranged to clamp current after data has been written to the bitcell (once voltage on line WBL rises to Vdd-vt, the current going from Vdd through 4P2 is clamped. ¶0057-0058), and 
wherein an input of the inverter is coupled to an output of the clamping device and an output of the inverter is connected to a gate of the clamping device to control activation of the clamping device (inverter 424 is coupled to output of clamping device 4P2 and the output of the inverter is electrically and indirectly connected to the gate of clamping device 4P2 though NAND gate 438, when the inverter output a logic low, the clamping device 4P2 will be engaged/activated will clamp the current by been turned off. Another interpretation of the prior arts, the keeper circuit 318, 320 and the write driver logic 356 can be considered the write driver, where keeper circuit comprises a clamping device 4N5 and inverters 414 and 416. When data 0 is written on WBL side, the clamping device 4N5 will be activated to clamp the current. Both of these interpretations teach the claimed limitation).
Regarding claim 2, Behrends further teaches the integrated circuit of claim 1, wherein the inverter and the clamping device operate with negative differential resistance (NDR) characteristics (Fig. 4).
Regarding claim 3, Behrends further teaches the integrated circuit of claim 1, wherein the clamping device increases stability of write operations when writing data to (Fig. 4 increases stability for write operation and lower ground bounce and reduce power consumption, ¶0012 and ¶0026).
Regarding claim 4, Behrends further teaches the integrated circuit of claim 1, wherein the write driver comprises a set transistor (Fig. 4, NAND gate 438).
Regarding claim 5, Behrends further teaches the integrated circuit of claim 4, wherein the set transistor is a p-type metal-oxide-semiconductor (PMOS) transistor (Fig. 4, NAND gate have a combination of PMOS and NMOS transistors).
Regarding claim 6, Behrends further teaches the integrated circuit of claim 1, wherein the inverter comprises a p-type metal-oxide-semiconductor (PMOS) transistor and an n-type MOS (NMOS) transistor that are arranged to activate the clamping device based on a bitline signal from the bitline or based on the output of the clamping device (Fig. 4, inverters 424 inherently have PMOS and NMOS transistors arranged to activate clamping device 4P2 based on bitline signal from bitline WBL).
Regarding claim 7, Behrends further teaches the integrated circuit of claim 4, wherein the clamping device comprises a clamp transistor (Fig. 3, transistor 310) coupled between the set transistor and the bitline (Fig. 4, transistor 4P2 is coupled between coupled between the bit line and the set of transistors in NAND gate 438).
Regarding claim 8, Behrends further teaches the integrated circuit of claim 7, wherein the clamp transistor comprises a p-type MOS (PMOS) transistor (Fig. 4, transistor 4P2).

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive.
It is stated by applicant’s representative on the bottom of page 6 “As described in paragraph [0054] above, Behrends teaches that the output of the inverter 424 is connected to the input of the NAND gate 438, and Behrends teaches that the output of the NAND gate 438 is connected to the gate of PFET 4P2. Clearly, Behrends fails to teach or even suggest that, "an output of the inverter is connected to a gate of the clamping device to control activation of the clamping device," as now recited in amended claim 1.” However, the claim does not positively recites that that the output of the inverter is directly connected to a gate of the clamping device. Behrends discloses the inverter is connected to the gate of transistor 4P2 through the gate 438. The inverter 424 indirectly connected to the gate of transistors 4P2. The inverter 424 is electrically connected to the gate of transistor 4P2 through NAND gate 438. When voltage level have been raised in WBL, the inverter 424 will apply logic 0 which will cause the clamping device 4P2 to be activated to turn off the current passing through it to the bit line WBL. Therefore, the prior art teaches the claimed limitation and rejection is maintained.

Reference Dalley et al. (US 2012/0320691 A1) is cited for record to show that clamping circuit can have the inverter directly connected to the clamping device. The clamping device is the NMOS transistor, see Fig. 5A. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824